


EXHIBIT 10.11

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE is made and entered into as of May 5, 1996,
between EKWILL PARTNERS, Ltd., a California limited Partnership (“Lessor”) and
McGHAN MEDICAL CORPORATION, a California corporation (“Lessee”).

 

RECITALS:

 

A.            Lessor and Lessee entered into a lease dated for reference May 1,
1996 (“the Lease”) pursuant to which Lessor leased to Lessee and Lessee hired
from Lessor 4,468 sq.ft. (the “Premises”) of the building commonly known as 5520
Ekwill Street, Santa Barbara, California (the “Building”).

 

B.            Lessee currently subleases from Geodynamics Corporation an
additional 15,956 sq.ft. in the Building (the “Additional Space”). Lessee’s
sublease with Geodynamics Corporation expires February 28, 1997. Lessee desires
to lease directly from Lessor the Additional Space effective upon the
termination of Lessee's Sublease with Geodynamics Corporation on the terms and
conditions described in the Lease.

 

NOW, THEREFORE, in consideration of the premises described above, and other good
and valuable consideration, the parties agree as follows:

 

1.             BASIC LEASE PROVISIONS

 

Effective March 1, 1997, Items 2 and 3 of the Basic Lease Provisions of the
Lease Provisions of the Lease are deleted in their entirety and replaced with
the following:

 

“2.           Leased Area:  20,424 Square Feet.

 

3.             Lessee’s Percentages:  Building:  48:10%; Common Area:  24.09%.”

 

2.             COMMENCEMENT OF TERM

 

The term of the Lease for the Additional Space shall commence on March 1, 1997
and terminated on July 31, 2005.

 

CONFIDENTIAL

[SEAL OF McGHAN MEDICAL CORPORATION

PROPRIETARY INFORMATION]

 

--------------------------------------------------------------------------------


 

3.             RIGHT TO EXTEND

 

The right to extend the term of the Lease set forth in Section 2.3 shall apply
to both the Premises and the Additional Space in their entirely.

 

4.             INITIAL ANNUAL RENT

 

The Initial Annual Rent for the Additional Space shall be a per sq.ft. amount
equal to the per sq. ft. rent then payable under the terms of the Lease as to
the Premises, multiplied by the total square footage in the Additional Space of
15,956 sq. ft. Rental installments for the Additional Space shall be adjusted at
the same time and in the same manner as rental adjustments for the Premises. The
rental adjustment effective January 1, 1998, shall be based upon the change in
the index for the full prior 12 months so as to remain equal to the per sq. ft.
rent payable under the Lease with respect to the Premises.

 

5.             ADDITIONAL RENT

 

Lessee shall pay Additional Rent for the Additional Space on the same terms and
conditions as for the Premises. Lessee’s proportionate share of all Building
Operating Expenses of the Premises and the Additional Space is 48.10%. Lessee’s
proportionate share of Common Area Operating Expenses for the Premises and the
Additional space is 24.09%.

 

6.             SECURITY DEPOSIT

 

As soon as the Initial Annual Rent for the additional space is known, but no
later than March 1, 1997, Lessee shall deliver to Lessor cash in an amount equal
to the first month’s rent for the Additional Space, which sum shall be added to
the security deposit previously delivered to Lessor with respect to the
Premises. The initial security deposit for the Premises and the additional
security deposit delivered with respect to the Additional Space shall be treated
as a single deposit and used, applied or attained by Lessor on the terms and
provisions in Paragraph 4 of the Lease.

 

2

--------------------------------------------------------------------------------


 

7.             CONDITION OF ADDITIONAL SPACE

 

Lessee acknowledges and agrees that is has been in possession of the Additional
Space for an extended period of time and is fully familiar with the condition
thereof, and accepts the Additional Space strictly on an “AS IS” basis.

 

8.             NO FURTHER AMENDMENTS

 

Except as expressly set forth herein, all of the terms and provisions of the
Lease are hereby ratified and approved and shall constitute the agreement of the
parties for the lease of the Premises and the Additional Space.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first written above.

 

LESSOR:

EKWILL PARTNERS, LTD., a California

 

 

limited partnership

 

 

 

 

 

 

By

/s/

Jeffrey C. Bermant

 

 

 

 

 

Jeffrey C. Bermant,

 

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

130 Cremona Drive, Suite D

 

 

 

 

Goleta, CA 93117

 

 

LESSEE:

McGHAN MEDICAL CORPORATION

 

 

 

 

 

 

 

By

/s/

Donald K. McGhan

 

 

 

 

Donald K. McGhan,

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

5540 Ekwill Street

 

 

 

 

Santa Barbara, CA 93111

 

 

3

--------------------------------------------------------------------------------

 

